Citation Nr: 0430131	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right total hip 
arthroplasty.

2.  Entitlement to service connection for a left total hip 
arthroplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to November 
1945.

This appeal arises from a January 2002, decision of the 
Columbia, South Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO).

In November 2004, the Board of Veterans' Appeals (Board) 
granted a motion to advance the veteran's case on its docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled for a video hearing at the RO in 
May 2004.  The veteran failed to appear for the scheduled 
hearing, however, he submitted a motion on the day of the 
hearing requesting that it be rescheduled due to a medical 
situation involving his wife.  In June 2004, the undersigned 
Veterans Law Judge determined that the veteran showed good 
cause for failing to appear for the scheduled hearing, and 
for failing to make a timely request for a new hearing date.

Therefore, the case is remanded to the RO for the following 
action:

The veteran should be scheduled for a 
video hearing before a Veteran's Law 
Judge, in accordance with 38 U.S.C.A. 
§ 7107 (West 2002); and 38 C.F.R. 
§ 20.704 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

